en,

Case 1:20-cv-03250-GBD Document 34 Filed 10/08/20 rege 1 of 1

caaaet

  
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINA RYNASKO, on behalf of herself and all **’
others similarly situated, ”

 

- MEMORANDUM DECISION
Plaintiff, : AND ORDER
ragainst- 20 Civ, 3250 (GBD)
NEW YORK UNIVERSITY,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The October 15, 2020 initial conference is cancelled. This Court will hear argument on only
Plaintiff Daniel Zagoria’s motion to consolidate and appoint lead counsel in 20 Civ. 3610
(GBD) (SLC), (ECF No. 7), on November 12, 2020 at 9:45 a.m.

Dated: New York, New York

October 8, 2020
RDERED.

é inte 5 Does

. DANIELS
ea Secs District Judge

 

 

 
